United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1390
                                    ___________

Ruth A. Ebner,                         *
                                       *
           Appellant,                  *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Eastern District of Missouri.
Marvin T. Runyon, Jr., Postmaster      *
General,                               *      [UNPUBLISHED]
                                       *
           Appellee.                   *
                                  ___________

                           Submitted: November 1, 1999
                               Filed: November 5, 1999
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Ruth Ebner appeals from the district court’s1 order dismissing her Title VII
action for lack of subject matter jurisdiction. After carefully reviewing the district
court’s findings of fact for clear error and its conclusions of law de novo, see Drevlow
v. Lutheran Church, Mo. Synod, 991 F.2d 468, 470 (8th Cir. 1993), we conclude the
court did not err in dismissing Ebner’s action. Accordingly, we affirm for the reasons



      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
stated in the district court’s order. We also deny Ebner’s motion for appointment of
counsel. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-